DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (US 7,181,919) in view of Johnston (US 3,934,644).
Regarding claims 1 and 19-28, Uno discloses a system, comprising: an engine cooling system (Fig. 1, shown), comprising: an engine 20 cooling circuit comprising a first pump 22 structured to circulate an engine 20 coolant fluid through the engine cooling circuit (Fig. 1, shown), a coolant radiator 20, the coolant radiator structured to transfer heat from the engine coolant fluid to air flowing through the coolant radiator (Fig. 1, shown radiator for cooling the engine system), and a coolant heat exchanger 30 positioned along the engine cooling circuit in parallel to the coolant radiator and upstream of the engine (Fig. 1, the heat exchanger 30 exists in parallel with radiator 23); and a waste heat recovery system, comprising: a working fluid circuit comprising a second pump 32 structured to circulate a 
Uno fails to disclose tis radiator being a remote coolant radiator positioned outside of a vehicle cooling package area. Uno, for its part discloses a radiator 23, but does not disclose its specific position within a vehicle or compartment.
Johnston discloses an engine cooling system having a remote radiator 38 located outside a vehicle cooling package area (Fig. 1, shown). This construction allows for a reduction in engine noise by allowing further noise insulation on the engine (Col. 1, Lns. 57-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Uno to include a remote radiator, such as in Johnston, in order to allow for further enclosure of the engine systems for a reduction in noise from a vehicle.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (US 7,181,919) in view of Johnston (US 3,934,644) and further in view of Ernst et al (US 2012/0192560).
Regarding claims 2-5, Uno discloses the system of claim 1, but fails to disclose further comprising a charge air cooler structured to receive charge air from a compressor of a turbocharger, the charge air cooler positioned along the working fluid circuit downstream of the condenser and upstream 
Ernst discloses an engine waste heat recovery system including a Rankine system energy extraction system (Fig. 1, shown), including an expander 78, an exhaust gas heat exchanger 56 for heat extraction, a charge air cooler 52, wherein the cooler 52 has a bypass valve 94 to bypass around it, and a condenser 18 (Fig. 2, shown). This arrangement of exhaust and waste heat extraction from an engine allows for an improved engine performance and efficiency (¶ [0003]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of the modified Uno with Ernst, wherein the inclusion of a charge air cooler and exhaust gas heat exchanger, along with a bypass system for them, would allow for an improved engine performance and energy efficiency in extraction.
Claims 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (US 7,181,919) in view of Johnston (US 3,934,644), in view of Ernst et al (US 2012/0192560), and further in view of Teng et al (US 8,739,531).
Regarding claim 8, 9, and 13, Uno discloses the system of claim 2, including a tailpipe exhaust heat exchanger fluidly coupled to the high pressure line downstream of the charge air cooler and upstream of the exhaust gas recirculation heat exchanger, the tailpipe exhaust heat exchanger also fluidly coupled to an exhaust passage so as to receive hot exhaust gas from the engine, the tailpipe exhaust heat exchanger structured to transfer heat from the exhaust gas to the working fluid so as to cool the exhaust gas and further heat the working fluid (as modified by Ernst, ¶ [0019], the exhaust gas heat exchanger 56 connects to a tail pipe for extraction of exhaust gas heat to the working fluid while cooling the exhaust gas).
The modified Uno fails to disclose wherein the second pump is a low pressure pump, and wherein the working fluid circuit further comprises a high pressure pump positioned downstream of the low pressure pump; wherein the working fluid circuit further comprises: a high pressure line structured to fluidly couple each of the low pressure pump, the high pressure pump, the charge air cooler, and the expander; and a low pressure line structured to fluidly couple each of the low pressure pump, the coolant heat exchanger, and the expander.
Teng discloses an engine hybrid power plant waste recovery system (Fig. 1) having a low pressure pump 62 connected within the Rankine system connected to a high pressure pump 50, a bypass valve 76 being able to bypass the high pressure pump if necessary, wherein this arrangement allows for further control during an engine cold start condition for more efficient operation during the heating phase (Col. 3, Lns. 44-64).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the modified Uno to include a dual pump system of Teng, wherein the system . 
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Applicant argues the reference of Uno as presented above fails to disclose “a coolant heat exchange positioned along the engine cooling circuit in parallel to a remote coolant radiator and upstream of the engine.”
A modified Fig. 1 of Uno is presented below:

    PNG
    media_image1.png
    558
    635
    media_image1.png
    Greyscale

As can be seen, the radiator 23 is not in parallel with heat exchanger 30 in the engine circuit (cooling loop containing the engine 20 and pump 22). Coolant flowing from engine 20 goes downstream through the heat exchanger 30 or it bypasses it contingent upon the valve 21, then independent of this, the coolant reaches a junction which leads to either of coolant radiator 23 or a bypass path which leads to an indicated valve/thermostat and then back to pump 22 into engine 20. Thus the flow through the radiator 23 is controlled by the bypass path shown and indicated above and the flow through the heat exchanger 30 is controlled by valve 21, wherein these two controls are independent of one another and thus the two device are by definition in parallel and not in series. Flow can travel through one, both, or neither of the heat exchanger 30 and radiator 23. Essentially, as flow through 23 is not contingent upon 30 then the flow is parallel.
Applicant’s only disclosure function in a similar manner, flow exits the engine 102 entering the loop to either the remote coolant radiator 118 contingent upon a valve 128 or to the path 126 to coolant heat exchanger 122, wherein flow through these two devices is independent of one another.

Allowable Subject Matter
Claims 6-7, 10-12, and 14-18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose the limitations of the base claims combined with a dual entry expander, a dual expander system, and an expander bypass system within the Rankine cycle of the waste heat recovery system.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747